Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 24-26 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected Invention II, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 06/22/2022.
Applicant's election with traverse of Group I in the reply filed on 06/22/2022 is acknowledged.  The traversal is on the grounds that the inventions do not lack unity of invention.  This is not found persuasive because the method of sputtering a resistive material on a conductive material is not considered a special technical feature, as stated in Kim et al (US 2012/0118735). It would have been obvious to a person possessing ordinary skill in the art before the effective filing date of the instant application to have modified the previously mentioned conductive layer of Hochstetler et al. (WO 2016/100266) to have included the sputtered resistive material of Kim et al. for the benefit of reducing variation in the electrode’s measurements and improving stability of measurements (see [0070] in Kim et al.).
The requirement is still deemed proper and is therefore made FINAL.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-5 and 7-16 are rejected under 35 U.S.C. 103 as being unpatentable over Hochstetler et al. (US 9,506,890) in view of Kim et al. (US 2012/0118735 A1).
Regarding claim 1, Hochstetler et al. teaches a biosensor component for use in analyzing a biological sample (referred to as a biosensor component for analyzing a biological sample, see Claim 1), said biosensor component comprising:
a substrate (referred to as a substrate, see Claim 1);
a conductive layer deposited on said substrate (referred to as a conductive layer deposited on the substrate, see Claim 1);
a biological reactant for electrochemically reacting with said biological sample (referred to as a biological reactant for electrochemically reacting with the biological sample, see Claim 1), 
wherein said conductive layer comprises nickel, chromium and iron (the conductive layer contains nickel, chromium, and iron, see Claim 1), wherein a combined weight percent of the nickel and chromium in the conductive layer is in the range of 25 to less than 95 weight percent (the combined weight of the nickel and chromium in the conductive layer is in the range of 50 to 98%, which falls within the instant application’s range, see Compositions A1-A6 in Table 1 and Claim 1), 
wherein the weight percent of nickel in the conductive layer is at least 4 weight percent (the weight percent of nickel in the conductive layer is at least 4%, see all Compositions in Table 1), 
wherein the weight percent of chromium in the conductive layer is at least 10 weight percent (the weight percent of chromium is at least 10%, see Compositions A3-A6 in Table 1),
 wherein the weight percent of iron in the conductive layer at least 2 weight percent (the weight percent of iron in the conductive layer is at least 2%, see Compositions A2-A6 in Table 1 and Claim 1) and
wherein the conductive layer comprises 0 to 20 weight percent molybdenum (the weight percent of molybdenum in the conductive layer is in the range of 2-20%, see Compositions A3-A6 in Table 1 and Claim 1).
However, Hochstetler does not teach that there is a resistive material layer deposited on the conductive layer.
In the analogous art of electrochemical biosensors, Kim et al. teaches a resistive material layer deposited on said conductive layer (referred to as the carbon layer that is sputtering on the nickel-containing layer, see [0070]).
It would have been obvious to a person possessing ordinary skill in the art before the effective filing date of the instant application to have modified the biosensor component of Hochstetler et al. to have included the resistive carbon layer of Kim et al. for the benefit of providing a more reliable test result due to the stability of the resistive layer (see [0070] in Kim et al.).
Regarding claim 2, Hochstetler et al. teaches the biosensor component according to claim 1, wherein said biosensor component comprises an electrode, wherein said electrode is a working electrode or a reference electrode or a counter electrode (the component may comprise an electrode where the electrodes may include a working electrode, a reference electrode, or a counter electrode, see Col. 31, Lines 10-12).
Regarding claim 3, Hochstetler et al. teaches the biosensor component according to claim 1, wherein the biosensor is a blood glucose sensor (the biosensor is a blood glucose component, see Claim 4).
Regarding claim 4, Hochstetler et al. teaches the biosensor component according to any of claim 1, wherein said biosensor component comprises a test-strip (the biosensor component comprises a test-strip, see Claim 5).
Regarding claim 5, Hochstetler et al. teaches the biosensor component according to claim 1, wherein said substrate has a thickness between 25 and 500 µm, said conductive layer has a thickness between 15 and 200 nm (the substrate has a thickness between 25 and 500 µm and said conductive layer has a thickness between 15 and 200 nm, see Claim 6) and wherein said conductive layer is sputtered on said substrate  (the conductive layer is coated on the substrate via sputtering, see Col. 20, Lines 1-4). 
However, Hochstetler et al. does not explicitly teach that the resistive material has a thickness between 5 and 200 nm, wherein said resistive material layer is sputtered on the conductive layer.
In the analogous art of electrochemical biosensors, Kim et al. teaches resistive material layer has a thickness between 5 and 200 nm (the carbon layer has a thickness of 200 to 2000 Angstroms, which is the equivalent of 20-200 nm which matches the claimed range, see Claim 8) wherein said resistive material layer is sputtered on said conductive layer (the carbon layer is deposited on the metal layer via sputtering, see [0037], where metal is inherently conductive).
would have been obvious to a person possessing ordinary skill in the art before the effective filing date of the instant application to have modified the biosensor component of Hochstetler et al. to have configured the resistive material to have a thickness between 5 and 200 nm and to have it sputtered along the conductive layer for the benefit of providing a thin film with a uniform thickness along the entire sensor component (see [0037] in Kim et al.)
Regarding claim 7, Hochstetler et al. teaches the biosensor component according to any of claim 1, wherein the weight percent of nickel in the conductive layer is in the range from about 8 to about 81 weight percent (the weight percent of nickel in the conductive layer is between 50-70%, see Composition E2 in Table 1).
Regarding claim 8, Hochstetler et al. teaches the biosensor component according to claim 7, wherein the weight percent of chromium in the conductive layer is in the range from about 14 to about 20 weight percent (the weight percent of chromium the conductive layer is in the range of 5-30%, which encompasses the range of 14-20%, see Composition E2 in Table 1).
Regarding claim 9, Hochstetler et al. teaches The biosensor component according to claim 8, wherein the weight percent of iron in the conductive layer is in the range from about 6 to about 74 weight percent (the weight percent of iron in the conductive layer is in the range from about 0.25-20%, which falls within the range of the instant application, see Composition E2 in Table 1).
Regarding claim 10, Hochstetler et al. teaches the biosensor component according to claim 1, wherein the weight percent of nickel in the conductive layer is in the range from about 70 to about 81 weight percent (the weight percent of nickel can fall within the range of 70-90%, which closely resembles the range of the instant application, see Col. 22, Lines 46-47).
Regarding claim 11, Hochstetler et al. teaches the biosensor component according to claim 10, wherein the weight percent of chromium in the conductive layer is in the range from about 14 to about 17 weight percent (the weight percent of chromium is in the range 10-30%, which includes the instant range, see Col. 22, Lines 46-47).
Regarding claim 12, Hochstetler et al. teaches the biosensor component according to claim 11, wherein the weight percent of iron in the conductive layer is in the range from about 6 to about 10 weight percent (the weight percent of iron in the conductive layer is at least 2 weight percent, which would necessarily include the range of 6-10%, see Claim 13).
Regarding claim 13, Hochstetler et al. teaches the biosensor component according to any of claim 1, wherein the weight percent of nickel in the conductive layer is in the range from about 8 to about 11 weight percent (the weight percent of nickel in the conductive layer is in the range of 1-90%, which includes the claimed range of 8-11%, see Col. 21 Lines 60-62).
Regarding claim 14, Hochstetler et al. teaches the biosensor component according to claim 13, wherein the weight percent of chromium in the conductive layer is in the range from about 18 to about 20 weight percent (the weight percent of chromium in the conductive layer is in the range of 10-99%, which includes the claimed range of 18-20%, see Col. 21, Lines 60-62).
Regarding claim 15, Hochstetler et al. teaches the biosensor component according to claim 14, wherein the weight percent of iron in the conductive layer is in the range from about 65 to about 75 weight percent (the weight percent of iron in the conductive layer is at least 2%, which would necessarily include the range of 65-75%, see Claim 13).
Regarding claim 16, Hochstetler et al. teaches the biosensor component according to any of claim 1, wherein the conductive layer comprises 0 to 13 weight percent molybdenum (the conductive layer contains molybdenum in the range of 2 to 20 weight percent, which corresponds to the range in the instant application, see Claim 1).
Claims 18, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Hochstetler et al. and Kim et al as applied to claim 1 above, and further in view of Bau et al. (US 7,824,620).
Regarding claim 18, Hochstetler et al. does not explicitly teach that the conductive layer comprises no molybdenum.
However, in the analogous art of devices and materials for dispersing nanodrops, Bau et al. teaches a biosensor component wherein the conductive layer (referred to as the template base material which can be conductive, see Col. 5, Lines 7-11) comprises no molybdenum (the template base can have an optional catalyst that can include molybdenum, see Col. 5, Lines 40-49).
It would have been obvious to a person possessing ordinary skill in the art to have modified the biosensor component described in Hochstetler et al. to have removed the molybdenum from the conductive layer for the benefit of providing a suitable catalyst to the substrate, i.e. iron oxide which does not contain molybdenum, see Col. 5, Lines 46-53).
Regarding claim 21, Hochstetler et al. teaches the biosensor component according to claim 1, wherein said substrate comprise polyethylene terephthalate (PET) (the substrate comprises polyethylene terephthalate (PET), see Claim 10), but does not explicitly teach that the resistive layer comprises amorphous carbon and has a thickness in the range from 5 to less than 20 nm.
However, in the analogous art of devices for the dispensing and deposition of nanodrops, Bau et al. teaches that the resistive material layer comprises amorphous carbon (referred to as the carbon thin film and includes amorphous carbon, see Col. 5, Lines 27-30) and has a thickness in the range from 5 to less than 20 nm (the carbon thin film has a thickness of 5 to 250nm which includes the range of the instant application, see Col. 6, Lines 10-13).	It would have been obvious to a person possessing ordinary skill in the art to have modified the biosensor component described in Hochstetler et al. to have constructed the resistive material layer out of amorphous carbon and to have a thickness of 5-20 nm for the benefit of creating a nanoscale structure composed of an insulating thin film material that is capable of being used as a nanoelectrode for testing nanostructures in biodetection methodologies (see Col. 9, Lines 38-57 in Bau et al.).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEA MARTIN whose telephone number is (571)272-5283. The examiner can normally be reached M-F 10AM-5:00PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JILL WARDEN can be reached on (571)272-1267. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEA N. MARTIN/Examiner, Art Unit 1798                                                                                                                                                                                                        
/JENNIFER WECKER/Primary Examiner, Art Unit 1797